EXHIBIT 10.8

LOFTON PLACE APARTMENTS

TAMPA, FLORIDA

SEVENTH AMENDMENT TO REAL ESTATE SALE AGREEMENT

THIS SEVENTH AMENDMENT TO REAL ESTATE SALE AGREEMENT (this “Amendment”) is made
as of the 22nd day of September, 2009, by and between ERP OPERATING LIMITED
PARTNERSHIP, an Illinois limited partnership (“Seller”), with an office at c/o
Equity Residential, Two North Riverside Plaza, Suite 400, Chicago, Illinois
60606, and EVERGREEN AT LOFTON PLACE, LLC, a Delaware limited liability company
as assignee of NORTHVIEW REALTY GROUP INC., a Canadian corporation
(“Purchaser”), with an office at 550 Sherbrook, Suite 1480, Montreal, OC Canada
H3A 1B9.

RECITALS

A.    Seller and Purchaser entered into a Real Estate Sale Agreement dated as of
June 8, 2009, as amended by that certain Reinstatement of and First Amendment to
Real Estate Sale Agreement dated as of July 23, 2009, that certain Second
Amendment to Real Estate Sale Agreement dated as of August 6, 2009, that certain
Third Amendment to Real Estate Sale Agreement dated as of August 11, 2009, that
certain Fourth Amendment to Real Estate Sale Agreement dated as of August 12,
2009, that certain Fifth Amendment to Real Estate Sale Agreement dated as of
August 13, 2009 and that certain Sixth Amendment to Real Estate Sale Agreement
dated as of September 1, 2009 (collectively, as amended, the “Agreement”),
pursuant to which Seller agreed to sell to Purchaser, and Purchaser agreed to
buy from Seller the Property (as defined in the Agreement).

B.    Seller and Purchaser have agreed to modify the terms of the Agreement as
set forth in this Amendment.

THEREFORE, in consideration of the above Recitals, the mutual covenants and
agreements herein set forth and the benefits to be derived therefrom, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser and Seller agree as follows:

1.    Incorporation of Recitals; Definitions. The foregoing recitals are
incorporated herein as a substantive part of this Amendment. Capitalized terms
not otherwise defined herein shall have the meaning given such terms in the
Agreement. Section numbers refer to the corresponding section numbers in the
Agreement.

2.    Closing Date. Seller and Purchaser hereby agree to amend the Agreement to
provide that the Closing Date provided in Section 4.1 of the Agreement shall be
extended to occur through escrow at 11:00 am. (Chicago time) on October 1, 2009.

3.    Effectiveness of Agreement. Except as modified by this Amendment, all the
terms of the Agreement shall remain unchanged and in full force and effect.



--------------------------------------------------------------------------------

4.    Counterparts. This Amendment may be executed and delivered in any number
of counterparts, each of which shall be deemed to be an original and all of
which shall constitute one and the same instrument. Handwritten signatures to
this Amendment transmitted by telecopy or electronic transmission (for example,
through use of a Portable Document Format or “PDF” file) shall be valid and
effective to bind the party so signing.

[remainder of this page intentionally left blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered this
Amendment as of the date first above written.

 

SELLER:

ERP OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership,

By:    Equity Residential, a Maryland real estate investment trust, its general
partner   By:   /s/ Jason Babcock   Name:   Jason Babcock   Its:   Vice
President PURCHASER: Evergreen at Lofton Place, LLC,
a Delaware limited liability company By:   NVR Lofton Place LP, an Iowa limited
partnership, its Operating Member By:   NVR Lofton Place GP, LLC, an Iowa
limited liability company, its General Partner By:   /s/ Charles M. Thompson  
Charles M. Thompson   Managing Member

 

- 3 -